Court of Appeals
                           Sixth Appellate District of Texas

                                      JUDGMENT


Eduardo Cavendish d/b/a Vanguard                       Appeal from the County Court at Law of
Portable Solutions, Inc., Appellant                    Rockwall County, Texas (Tr. Ct. No. 1-13-
                                                       464). Memorandum Opinion delivered by
No. 06-14-00023-CV           v.                        Justice Moseley, Chief Justice Morriss and
                                                       Justice Carter participating.
Atashi Town Homes, LLC, Appellee



        As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
        We further order that the appellant, Eduardo Cavendish d/b/a Vanguard Portable
Solutions, Inc., pay all costs of this appeal.




                                                       RENDERED DECEMBER 16, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk